DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Requirement for Information
 Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
An issue of public use, on sale activity, or other public availability has been raised in this application. In order for the examiner to properly consider patentability of the claimed invention under 35 U.S.C. 102(a)(1), additional information regarding this issue is required as follows:
All disclosure related to and/or presented by Inventor Brad Smith at the 2014 Denman Research Forum (e.g. conference posters, handouts, presentation scripts/notes, etc.).
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Interpretation
Regarding limitations recited in claims 1-4, 6-7, 9-21, 23-24, 31-32, and 37-39, which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to 
Regarding the method limitations recited in claim(s) 1-4, 6-7, 9-21, 23-24, 31-32, and 37-39, the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 11 recites a material property of “the detector wire” which is not disclosed in any way in the originally filed abstract, claims, specification, and drawings.
Appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-21, 23-24, 31-32, and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the current on the inner coil" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a current on the inner coil” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the applied voltage or current" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, 
Claim 1 recites the limitation "the current" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the current on the inner coil” is one way to resolve the indefiniteness issues.
Claims 2-4 and 6-7 depend from claim 1.
Claim 9 recites the limitation "the scale" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a scale” is one way to resolve the indefiniteness issues.
Claim 10 recites the limitation "the capacitance is between 10 pF and 100 pF" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the capacitor comprises a capacitance between 10 pF and 100 pF” is one way to resolve the indefiniteness issues.
Claim 10 recites the limitation "the ballast resistance is between 390 ohms and 2200 ohms" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the ballast resistor comprises a ballast resistance between 390 ohms and 2200 ohms” is one way to resolve the indefiniteness issues.
Claim 11 depends from claim 1.
Claim 12 recites the limitation "the diameter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a diameter” is one way to resolve the indefiniteness issues.

Claim 14 recites the limitation "the diameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a diameter” is one way to resolve the indefiniteness issues.
Claim 15 depends from claim 1.
Claim 16 recites the limitation "the ballast resistance is about 800 ohms" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the ballast resistor comprises a ballast resistance of about 800 ohms” is one way to resolve the indefiniteness issues.
Claim 16 recites the limitation "the capacitor is about 20 picofarads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the capacitor comprises a capacitance of about 20 picofarads” is one way to resolve the indefiniteness issues.
Claim 17 recites the limitation "the species of malaria detected is Plasmodium falciparum" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the malaria parasites comprise Plasmodium falciparum” is one way to resolve the indefiniteness issues.
Claim 18 recites the limitation "the coils" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending 
Claim 19 recites the limitation "the last peak" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a last peak” is one way to resolve the indefiniteness issues.
Claim 19 recites the limitation "the first peak" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a first peak” is one way to resolve the indefiniteness issues.
Claim 20 recites the limitation "the self-inductance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a self-inductance” is one way to resolve the indefiniteness issues.
Claim 20 recites the limitation "the self-inductance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a self-inductance” is one way to resolve the indefiniteness issues.
Claim 21 depends from claim 1.
Claim 23 recites the limitation "the detected phase shift between the voltage or current on the primary wire" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a detected phase shift between a voltage or current on the primary wire” is one way to resolve the indefiniteness issues.
Claims 24 and 31-32 depend from claim 1.

Claim 38 recites the limitation "the applied voltage or current" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the applied time varying voltage or current” is one way to resolve the indefiniteness issues.
Claim 38 recites the limitation "the current" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the current on the inner coil” is one way to resolve the indefiniteness issues.
Claim 38 recites the limitation "the capacitance" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a capacitance” is one way to resolve the indefiniteness issues.
Claim 38 recites the limitation "the ballast resistance is between 390 ohms and 2200 ohms" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a ballast resistance of the ballast resistor is between 390 ohms and 2200 ohms” is one way to resolve the indefiniteness issues.
Claim 38 recites the limitation "the diameter" in line 28.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a diameter” is one way to resolve the indefiniteness issues.
Claim 38 recites the limitation "the scale" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a scale” is one way to resolve the indefiniteness issues.
Claims 39 depends from claim 38.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-21, 23-24, 31-32, and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (A Non-Invasive Method for Detecting a Deadly Form of Malaria: Plasmodium Falciparum).
Regarding claim 1, Smith discloses a system for connecting to an alternating current or power supply for detecting the presence of malaria parasites in blood, comprising:
a probe, in electrical communication with the current or power supply, shaped in a configuration so that it may be hand-held comprising a primary wire and a detector (pg. 17/Figure 3; pg. 19/Figure 5, see: concentrically wound dual coil comprising an inner coil and an outer coil);
a ballast resistor in electrical communication with the inner coil to enable the current on the inner coil to follow the applied voltage or current and to maintain the current substantially constant (pg. 22/Figure 8, see: ballast resistor coupled to the driver coil);
a capacitor in electrical communication with the outer coil (pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: variable capacitor, which allowed measurements from 10 pF to 100 pF);
wherein the ballast resistor and capacitor have predetermined values selected to increase sensitivity of the probe and to reduce noise (pg. 42-43/5.3) Optimizing ballast resistance for PF2, see: 1020 Ω, 200 Ω, 450 Ω, 630 Ω, 677 Ω, and 800 Ω resistors; pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: variable capacitor, which allowed measurements from 10 pF to 100 pF);
wherein the probe is configured to sense a change in a signal on the detector wire when an iron particle is placed adjacent to the probe (pg. 36-37/5.1) PF1 voltage difference with 659 µm iron particle);
a measurement system, operably connected to the probe and configured to measure a detectable difference in both phase shift and amplitude change in a voltage (pg. 22/Figure 8), the measurement system comprising:
a lock-in amplifier in electrical communication with the probe for extracting the signal on the detector wire (pg. 22/Figure 8, see: a Stanford Research Systems, SR510 Lock-in Amplifier is used to measure the amplitude and phase of the voltage signal from the detector coil); and
wherein sensitivity of the probe is increased by configuring the probe so that the primary wire serves as the inner coil, and the detector wire serves as the outer coil (pg. 25-28/4.1.1) Procedure for selecting most sensitive coil arrangement).
Regarding claim 2, Smith further discloses the probe is a coaxially wound dual coil wherein the dual coil is placed around a rod of spring steel (pg. 16-20/3.1) Overview of the Design of the EM Probe, see: PF1 consists of a concentrically wound dual coil that contains only 1 inner layer and 1 outer layer around a rod of spring steel).
Regarding claim 3, Smith further discloses the probe is configured so that a self-inductance of the inner coil is less than 69.6 µH and a self-inductance of the outer coil is less than 475.5 µH (pg. 17/Table 1, see: inductance of inner coil 2.4 µH and inductance of outer coil 4.5 µH; pg. 19/Table 2, see: inductance of inner coil 11.7 µH and inductance of outer coil 15.1 µH).
Regarding claim 4, Smith further discloses the self- inductance of the inner coil is about 2.4 µH and the self-inductance for the outer coil is about 4.5 µH (pg. 17/Table 1, see: inductance of inner coil 2.4 µH and inductance of outer coil 4.5 µH).
 the system is adapted to detect malaria by detecting the presence of magnetic particles in the blood (pg. 54-56/Summary, Conclusions, and Recommendations for Further Work, see: capability of measuring effective hemozoin mass of 100 ng).
Regarding claim 7, Smith further discloses the magnetic particles are iron rich particles called hemozoin (pg. 54-56/Summary, Conclusions, and Recommendations for Further Work, see: capability of measuring effective hemozoin mass of 100 ng).
Regarding claim 9, Smith further discloses the probe and measurement system are configured to detect detectable differences in both phase shift and amplitude change in the voltage or current produced thereby in the detector wire in the presence of iron particles on the scale of less than 44 microns (pg. 31-33/4.2) Preparation of iron oxide samples, see: iron oxide powder (Alfa Aesar, 325 mesh, less than 44 µm in size per particle)).
Regarding claim 10, Smith further discloses the capacitance is between 10 pF and 100 pF (pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: variable capacitor, which allowed measurements from 10 pF to 100 pF) and the ballast resistance is between 390 ohms and 2200 ohms  (pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: 390 Ω, 800 Ω, 1020 Ω, and 2200 Ω ballast resistances).
Regarding claim 11, although the prior art does not disclose the signal on the detector wire having a resonant frequency of about 2 MHz, the claimed properties are deemed to be inherent to the structure in the prior art since the Smith reference teaches 
Regarding claim 12, Smith further discloses the diameter of the probe has a predetermined diameter selected to increase sensitivity of the probe (pg. 38-42/5.2) Prototype PF2, see: increased signal strength with smaller diameter of probe).
Regarding claim 13, Smith further discloses the diameter of the probe is approximately 1.45 mm (pg. 20-21/3.2) Overview of the Fabrication of the EM Probes, see: diameter of 1.45 mm).
Regarding claim 14, Smith further discloses the diameter of the probe is between 1.25 mm and 1.66 mm (pg. 20-21/3.2) Overview of the Fabrication of the EM Probes, see: diameter of 1.45 mm).
Regarding claim 15, Smith further discloses the probe is comprised of one primary coil and one detector coil (pg. 21-24/3.3) Experimental Apparatus, see: primary coil (inner coil) and detector coil (outer coil)).
Regarding claim 16, Smith further discloses the ballast resistance is about 800 ohms (pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: 800 Ω ballast resistor) and the capacitor is about 20 picofarads (pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: optimum external capacitance was found to be about 25 pF) and wherein a dynamic reserve setting of the lock-in amplifier is set to low (pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: the lock-in amplifier dynamic reserve setting set to Low).
(pg. 1-2/Abstract, see: Plasmodium falciparum (PF)).
Regarding claim 18, Smith further discloses the coils are concentrically wound (pg. 16-20/3.1) Overview of the Design of the EM Probe, see: PF1 and PF2 consists of a concentrically wound dual coil).
Regarding claim 19, Smith further discloses the voltage or current produced in the detector wire has at least a first and second duty cycle each comprised5Ser No 15/774,657 Response to Office Action of 11/17/2020of multiple peaks and wherein the primary wire and detector wire has inductances and capacitances so the last peak of the voltage or current produced in the first duty cycle coincides on a sloping side of the first peak of the second duty cycle (pg. 21-24/3.3) Experimental Apparatus, see: Hewlett Packard 33120A 15 MHz function/arbitrary waveform generator configured to provide a 99 kHz sawtooth waveform at 7-10 Vpp voltage).
Regarding claim 20, Smith further discloses the self-inductance of the inner coil is less than approximately 11.7 µH and the self-inductance of the outer coil is less than approximately 15.1 µH  (pg. 17/Table 1, see: inductance of inner coil 2.4 µH and inductance of outer coil 4.5 µH; pg. 19/Table 2, see: inductance of inner coil 11.7 µH and inductance of outer coil 15.1 µH).
Regarding claim 21, Smith further discloses the alternating current or power supply is configured to provide a non-sinusoidal, asymmetric signal to the probe (pg. 21-24/3.3) Experimental Apparatus, see: Hewlett Packard 33120A 15 MHz function/arbitrary waveform generator configured to provide a 99 kHz sawtooth waveform at 7-10 Vpp voltage).
(pg. 22/Figure 8, see: a Stanford Research Systems, SR510 Lock-in Amplifier is used to measure the amplitude and phase of the voltage signal from the detector coil).
Regarding claim 24, Smith further discloses the primary wire and detector wire are each comprised of a plurality of layers (pg. 16-20/3.1) Overview of the Design of the EM Probe, see: A-series coils comprising a primary side with 2 inner layers and an outer detector coil comprising 6 layers).
Regarding claim 31, Smith further discloses an alert signal generated by the system when iron particles are detected by the system (pg. 13/Figure 2, see: red LED lighting up when infected cells are present and a green LED for no sign of infection; pg. 22/Figure 8, see: computer).
Regarding claim 32, Smith further discloses the iron particles are hemozoin (pg. 54-56/Summary, Conclusions, and Recommendations for Further Work, see: capability of measuring effective hemozoin mass of 100 ng).
Regarding claim 37, Smith further discloses the lock-in amplifier extracts the signal on the detector wire from noise on the detector wire (pg. 22/Figure 8, see: a Stanford Research Systems, SR510 Lock-in Amplifier is used to extract otherwise small signals from noise).


a probe, in electrical communication with the current or power supply, shaped in a configuration so that it may be hand-held comprising a primary wire and a detector wire, the probe comprising a coaxially wound inner coil configured as the primary wire and outer coil configured as the detector wire, and wherein the inner coil is adapted to produce a magnetic field when a time varying voltage or current is applied to the inner coil, wherein the magnetic field induces a voltage or current in the outer coil through inductive coupling (pg. 17/Figure 3; pg. 19/Figure 5, see: concentrically wound dual coil comprising an inner coil and an outer coil);
a ballast resistor in electrical communication with the inner coil to enable the current on the inner coil to follow the applied voltage or current and to maintain the current substantially constant (pg. 22/Figure 8, see: ballast resistor coupled to the driver coil);
a capacitor in electrical communication with the outer coil (pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: variable capacitor, which allowed measurements from 10 pF to 100 pF);10Ser No 15/774,657
Response to Office Action of 11/17/2020wherein the ballast resistor and capacitor have predetermined values selected to increase sensitivity of the probe and to reduce noise (pg. 42-43/5.3) Optimizing ballast resistance for PF2, see: 1020 Ω, 200 Ω, 450 Ω, 630 Ω, 677 Ω, and 800 Ω resistors; pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: variable capacitor, which allowed measurements from 10 pF to 100 pF);
(pg. 36-37/5.1) PF1 voltage difference with 659 µm iron particle);
a measurement system, operably connected to the probe and configured to measure a detectable difference in both phase shift and amplitude change in a voltage or current produced thereby in the detector wire when the primary and detector wires are positioned adjacent to the blood and when there is a presence of iron particles in the blood (pg. 22/Figure 8), the measurement system comprising:
a lock-in amplifier in electrical communication with the probe for extracting the signal on the detector wire (pg. 22/Figure 8, see: a Stanford Research Systems, SR510 Lock-in Amplifier is used to measure the amplitude and phase of the voltage signal from the detector coil);
wherein sensitivity of the probe is increased by configuring the probe so that the primary wire serves as the inner coil, and the detector wire serves as the outer coil (pg. 25-28/4.1.1) Procedure for selecting most sensitive coil arrangement);
wherein the capacitance of the capacitor is between 10 pF and 100 pF (pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: variable capacitor, which allowed measurements from 10 pF to 100 pF) and the ballast resistance is between 390 ohms and 2200 ohms (pg. 43-46/5.4) Optimizing PF2 with externally added Capacitance, see: 390 Ω, 800 Ω, 1020 Ω, and 2200 Ω ballast resistances);
wherein the diameter of the probe has a predetermined diameter selected to increase sensitivity of the probe (pg. 38-42/5.2) Prototype PF2, see: increased signal strength with smaller diameter of probe);
(pg. 31-33/4.2) Preparation of iron oxide samples, see: iron oxide powder (Alfa Aesar, 325 mesh, less than 44 µm in size per particle)).
Regarding claim 39, Smith further discloses the probe is configured so that a self- inductance of the inner coil is less than 69.6 µH and a self-inductance of the outer coil is less than 475.5 µH (pg. 17/Table 1, see: inductance of inner coil 2.4 µH and inductance of outer coil 4.5 µH; pg. 19/Table 2, see: inductance of inner coil 11.7 µH and inductance of outer coil 15.1 µH).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 9-21, 23-24, 31-32, and 37-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J EOM/           Primary Examiner, Art Unit 1797